On behalf of the Philippine Government, I express our warmest congratulations to the President on his election to the presidency of the General Assembly at its seventieth session. I assure him of the Philippines’ support of his leadership in charting the course for an energized United Nations about to embark this historic year on an ambitious 2030 Agenda for Sustainable Development (resolution 70/1), our plan of action for our people, planet and prosperity over the next 15 years.
Let me also commend the President for choosing a theme that echoes the fundamental elements that led to the creation of the United Nations. This theme is also at the core of Philippine President Benigno S. Aquino III’s social contract with the Filipino people.
In 1945 when the United Nations Charter was signed in San Francisco, the 51 founding Members, including the Philippines, envisaged a future of enduring peace, shared prosperity and a new era of collaboration. Seventy years later, we have created a meeting place of the world, an experiment in world governance, and a venue where the universal values of equality, tolerance and human dignity prevail.
The United Nations has become a major forum of nations that guarantees the dignity and worth of every person. It has evolved as the main platform of opportunities to fight ignorance, disease, poverty, injustice and extremism. With all the successes and challenges, praises and pitfalls, the United Nations has not only demonstrated its resilience, but has also affirmed its continuing relevance against the backdrop of complex global issues and emerging regional threats to peace and security. ape
Today, the Philippines renews its steadfast commitment to the cause of peace and sustainable development through key priority areas and national positions ranging from climate change and the rule of law, memberships in the Asia-Pacific Economic Cooperation (APEC) Forum and the Association of Southeast Asian Nations (ASEAN), disarmament and non-proliferation to women, peace and security, migration and human trafficking, peacekeeping and United Nations reform.
15-29822 5/29

A/70/PV.26 02/10/2015
Two years ago in this very forum (see A/68/PV.22), the Philippines outlined the five pillars that form part of the building blocks for the new framework of the 2030 Agenda for Sustainable Development, as follows: first, poverty reduction and social inclusion; secondly, environment sustainability, climate change and disaster risk management; thirdly, accountable, responsive and participatory governance; fourthly, a fair and stable order based on the rule of law; and fifthly, peace and security. During the process of intergovernmental negotiations for the 2030 Agenda, these pillars have guided the Philippines in sharing its experiences in pursuing inclusive growth, on some lessons learned in governance and on the continuing development and security challenges that we face as an emerging economy.
The 2030 Agenda for Sustainable Development and the overall global development architecture need to emphasize strengthening the pillar of resilience. The Philippines knows only too well the urgency of building a climate-resilient economy, being one of the most disaster-prone countries in the world and having experienced, almost two years ago, the devastating impact of super-typhoon Haiyan, the strongest typhoon to have made landfall in recorded history.
Given the new normal of mega disasters, the Philippines will continue to play an active role in tackling the issues of climate change, resiliency and disaster risk reduction and management. The Philippines is the current President of the Climate Vulnerable Forum and will promote a meaningful outcome at the twenty- first session of the Conference of Parties of the United Nations Framework Convention on Climate Change in Paris. The international community must adopt a new, legally binding climate agreement that is universal and equitable, that ensures a bright and low-carbon future for the next generation, and that addresses the needs of vulnerable States and sectors, particularly the poor, women, migrants and indigenous peoples.
On disaster risk reduction and management, the Philippines will be guided by the Sendai Framework for Disaster Risk Reduction 2015-2030, which recognizes that the State has the primary role in disaster risk reduction and management. That responsibility, however, should be shared with local Government, the private sector and other stakeholders. We will support initiatives in the United Nations that will allow us to work on the four priorities of understanding disaster risk, strengthening risk governance to manage disaster
risk, investing in disaster risk reduction for resilience, and building back better.
On maritime disputes in the South China Sea, the Philippines has long placed its faith in the rules and institutions that the international community has created to regulate relations among States. International law serves as the great equalizer among States, allowing small countries to stand on an equal footing with wealthier, more powerful States. International law is the tie that binds the community of nations together. Without it, the global order could fall into anarchy. That is why the Philippines, under the administration of President Benigno S. Aquino III, has been a strong advocate of the primacy of the rule of law. With the growing support of the international community in peacefully resolving disputes in the South China Sea, including through arbitration, the Philippines believes that the final outcome of this arbitration process would pave the way for a settlement of the maritime disputes.
On our dispute with China, a long-time partner and neighbour, we also hope that we will finally see actions that are consistent with Beijing’s declarations so that genuine efforts to lower tensions in the South China Sea can succeed and the peaceful settlement of disputes can be obtained.
This year, the Philippines plays host to APEC 2015 under the theme: “Building inclusive economies, building a better world”. As APEC Chair for the second time since 1996, the Philippines seeks to mainstream and pursue the following priorities: investing in human capital development; fostering small and medium enterprises’ participation in regional and global markets; building sustainable and resilient communities; and enhancing the regional economic integration agenda. APEC, both as a process and a platform, continues to positively contribute to the region’s economic environment by promoting legal certainty for trade and investment. APEC also complements global efforts to address challenges to sustainable economic growth through the APEC Strategy for Strengthening Quality Growth, which promotes synergy between APEC’s work and the United Nations Sustainable Development Goals.
With respect to ASEAN, the 10 member States will be integrating their economies by the end of this year, realizing the vision of one ASEAN community. We need to ensure that ASEAN and its member States, partners and secretariat remain fully engaged in the
6/29 15-29822

02/10/2015 A/70/PV.26
United Nations system. Indeed, the partnership between ASEAN and the United Nations has been beneficial to regional peace and stability. As we reaffirmed when ASEAN met with the Secretary-General last Wednesday here in New York, we are confident of the United Nations continued support for ASEAN centrality and its pillars.
Disarmament and non-proliferation have become more compelling issues for the Philippines, given that 10 per cent of our population live and work overseas, many in hot spots in the Middle East and Africa. The Philippines remains firm on its position in favour of the total and complete elimination of nuclear weapons and all other weapons of mass destruction. We will continue to voice our concerns over the humanitarian consequences of nuclear weapons. We reiterate the need for the balanced and immediate implementation of the 64-point action plan adopted at the 2010 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, which was chaired by the Philippines, particularly for the establishment of a Middle East zone free of weapons of mass destruction. We also look forward to the signing and ratification of the Protocol to the South-East Asia Nuclear-Weapon-Free Zone by the five nuclear-weapon States.
On conventional weapons, the Philippines will help sustain the positive momentum created by the Arms Trade Treaty’s progress and continue to engage in discussions on small arms and light weapons and improvised explosive devices, particularly as used by armed non-State actors.
The Philippines will continue on its path towards successfully implementing the women and peace and security agenda by highlighting at this session the important contributions of women in peace negotiations and peacebuilding, and their roles in shaping the narratives of peace. We will maintain our active role in calling for the continued implementation of the Convention on the Elimination of all Forms of Discrimination against Women, the Beijing Platform for Action and the Sustainable Development Goals on women, particularly Goal 5 on achieving gender equality and empowering all women and girls. Taken together, these instruments are powerful mechanisms for realizing national and international commitments to advancing women’s roles as enablers of sustainable development.
In the negotiations on the 2030 Agenda for Sustainable Development, the Philippines emphasized and will continue to highlight the positive contributions of migrants to sustainable development in countries of origin, transit and destination. We deeply appreciate the United Nations recognition of the Philippines as a model of migration governance because of its comprehensiveness in terms of managed deployment, solid protection, diaspora engagement and reintegration. Both the United Nations and the Philippines believe that migration governance is really about giving migrants a human face. The basic perspective of the Philippine migration management policy focuses on two important considerations: first, migration must be a shared international responsibility; and secondly, migrants’ human rights must be fully respected in all circumstances.
The Philippines will also continue to play an active role on the issue of human trafficking, either as a main or co-sponsor of resolutions that recognize the heightened vulnerability to trafficking of women and girls in humanitarian crisis situations and other emergency environments. The Philippines will work with other Governments to intensify efforts for the speedy disposition of trafficking cases and strengthening of anti-trafficking mechanisms.
Since 1963, the Philippines has been a consistent troop contributor to United Nations peacekeeping operations. We are committed to and have answered the call of the United Nations for the deployment of female peacekeepers. I am pleased to announce that there are now 15 Filipino women out of the 161 Filipino peacekeepers in the United Nations Stabilization Mission in Haiti. Guided by the policy recommendations of the Philippine National Council for United Nations Peace Operations, we will continue to engage with the Department of Peacekeeping Operations in the deployment of Filipino peacekeepers and support the recommendations of the United Nations High-level Independent Panel on Peace Operations to improve the safety and security of our peacekeepers.
At this seventieth session of the General Assembly, the argument for United Nations reform is now more urgent than ever. The Philippines will continue to push for meaningful discussions on enhancing the role and authority of the General Assembly, as well as on proposals to rationalize the agenda of the Assembly and its main committees. The Philippines will support calls for continuing the conversations on the much-needed
15-29822 7/29

A/70/PV.26 02/10/2015
and long-overdue reforms to make the Security Council more democratic, more inclusive, more transparent and more accountable. These reforms include urging the Council to provide the General Assembly a plural number of candidates, especially women, for appointment to the post of Secretary-General, with due regard to regional rotation and gender equality. Together with other developing countries, the Philippines shares the position that a sufficient budget is important for the Organization to deliver on its mandates and missions more effectively and with greater accountability.
In conclusion, at the fourth session of the General Assembly on 20 September 1949, the late great Philippine statesman, General Carlos P. Romulo, who was just then elected President of the General Assembly, said that the goal of the United Nations
“defined by its Charter, was to make it possible for men to live better lives in larger freedom under a reign of peace founded on justice and universal respect for law” (220th plenary meeting, para. 19).
Those words now bear greater resonance. Today, I have the honour and privilege of leading the Philippine delegation, and on behalf of President Benigno S. Aquino III and the Filipino people, please allow me to convey these solid commitments of the Philippines.
First, as we prepare the way for our future generations the Philippines will continue to advocate for three key priorities and these would be: eradicating poverty; preventing conflict; and promoting the rule of law. Secondly, as we reaffirm our faith in the wisdom of the United Nations founding Members, we renew our commitment to ending the scourge of war, uphold justice and human rights and maintain international peace and security. Thirdly, as we all pursue the 2030 Agenda for Sustainable Development, let the United Nations continue to serve as the institutional platform, the historical foundation and the moral edifice upon which we manifest humanity’s collective dreams, ideals and aspirations.
